Nicholson, C. J.,
delivered tbe' opinion of tbe court:
A. J. Ebbot was arrested and tried before a commissioner of police in Memphis, for violating an ordinance of tbe city against selling liquor on Sunday. lie was found guilty and fined fifty dollars. Thereupon, be appealed to tbe circuit court, but before trial in tbe circuit court Eb-bot died. Tbe question was r&ised whether tbe action could be reviewed in tbe name of bis administrator. Judge Heiskell held that tbe action died with tbe death of Ebbot, and ordered tbe suit to be abated.
There was no error in tbis bolding. Tbe appeal annulled and vacated tbe j'udgment for tbe fine, and brought tbe case into tbe circuit gourf for trial de novo-. "When Ebbot died there was no judgment against him, but only a criminal proceeding for violating an ordinance of tbe city. No revivor could b-e had against bis administrator to try tbis criminal charge. Tbe suit was properly abated.
Affirmed.